                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALBERT HOBSON,                                 )
                                               )
                        Plaintiff,             )
                                               )
                 v.                            )      Case No. 1:18-233
                                               )
                                               )
                                               )
MAJOR JOHN TILLER and                          )
PSYCHOLOGICAL SERVICES                         )
SPECIALIST JODI STEVENS                        )
                                               )
                        Defendants.            )



                                     MEMORANDUM ORDER

          This action was received by the Clerk of Court on August 20, 2018, and referred to the

undersigned as Magistrate Judge on the case. Upon taking the oath of office of District Judge in

September 2018, the matter was referred to United States Magistrate Judge Richard A. Lanzillo,

for report and recommendation on October 5, 2018, in accordance with the Magistrate Judges

Act, 28 U.S.C. § 636(b)(l), and Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrate

Judges.

          Defendants filed a Motion to Dismiss for Failure to State a Claim [ECF No. 20] on

August 8, 2019. Although he was given ample time to do so, Plaintiff did not file an Opposition.

          On January 9, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

recommending that the motion be granted as to Defendant Stevens but denied as to Defendant
                  '                                                  '



Tiller. No Objections to the Report and Recommendation were filed.

          After de novo review of the complaint and documents in the case, together with the report

and recommendation thereto, the following order is entered:
          AND NOW, this 18 th day of March, 2020;

          IT IS ORDERED that the Motion to Dismiss Plaintiff's Amended Complaint [ECF

No.20] is GRANTED as to Defendant Jodi Stevens and DENIED as to Defendant John Tiller.

          IT IS FURTHER ORDERED that Jodi Stevens be terminated as a Defendant in this

action.

          AND, IT IS FURTHER ORDERED that the report and recommendation of Magistrate

Judge Lanzillo, issued on January 9, 2020 [ECF No. 24] is adopted as the opinion of the court.




                                                    SUSAN PARADISE BAXTER
                                                    United States District Judge




                                                2
